                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ANTHONY AARON WHITE,                            §
                                                §
                  Plaintiff,                    §              5-18-CV-00805-XR-RBF
                                                §
vs.                                             §
                                                §
ANDREW SAUL, COMMISSIONER OF                    §
SOCIAL SECURITY                                 §
ADMINISTRATION1                                 §
                                                §
                  Defendant.                    §
                                                §


                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Xavier Rodriguez:

       This Report and Recommendation concerns Plaintiff Anthony Aaron White’s request for

judicial review of the administrative denial of his application for disability insurance benefits

under Titles II and XVI of the Social Security Act. This action was assigned to the undersigned

pursuant to 28 U.S.C. § 636(b), Rule 1(h) of Appendix C to the Local Rules, and the docket

management order entered on September 29, 2017 in the San Antonio Division of the Western

District of Texas. This Court has jurisdiction to review a final decision of the Social Security

Administration. See 42 U.S.C. §§ 405(g), 1383(c)(3). Authority to enter this recommendation

stems from 28 U.S.C. § 636(b)(1)(B).

       After considering White’s Brief, Dkt. No. 16, the Brief in Support of the Commissioner’s

Decision, Dkt. No. 17, White’s Reply Brief, Dkt. No. 19, the transcript of the administrative


1
  On June 17, 2019, Andrew Saul was sworn in as the Commissioner of Social Security.
Accordingly, Saul has been substituted for the named Defendant, Nancy A. Berryhill. See Fed.
R. Civ. P. 25(d).



                                               1
proceedings (“Tr.”), Dkt. No. 9, the other pleadings on file, the applicable case authority and

relevant statutory and regulatory provisions, and the entire record in this matter, the undersigned

concludes that the Administrative Law Judge (“ALJ”) erred in failing to classify White’s brain

lesion and seizures as severe. This error was not harmless; the ALJ never considered the

functional limitations associated with these impairments when assessing White’s residual

functional capacity. The Commissioner’s decision should be REVERSED and this matter

REMANDED for further consideration as discussed herein.

    I.      Factual and Procedural Background

         Plaintiff Anthony White filed his application for disability and supplemental social

security benefits in the fall of 2013, alleging a disability onset date of May 12, 2012, see Tr. 207-

15, which he later amended to September 9, 2013. See id. 45, 68-9, 85.2 White was 47 years old

on his amended alleged onset date and 50 years old at the time of the ALJ’s decision. He is an

Army veteran with a four-year college degree. See id. 70, 207, 230. White last worked in May

2012 as a safety manager for HEB but later resigned his employment after suffering issues with

his memory, concentration, and becoming agitated with peers. See id. 70, 229. White thereafter

attempted to work in a call center but only stayed in that position for a few weeks. See id. 71.

According to White, the sedentary position—which also required looking at a computer screen

for long hours— aggravated his back pain and migraines. See id.

         White alleged that the following impairments rendered him disabled: rheumatoid

arthritis, severe depression, anxiety, and fibromyalgia. See id. 229. White’s claims were initially



2
  There is an apparent minor discrepancy in the relevant date White sought benefits. White’s
Applications for Disability Insurance Benefits and for Supplemental Security Income, id. 207-15,
states that he applied for benefits on October 24, 2013. The ALJ, however, asserts that White
protectively filed his applications on September 9, 2013. See id. 45. This short time differential,
however, is not material under the present circumstances.



                                                 2
denied on November 25, 2013, id. 97-117, and again on April 17, 2014, following his request for

reconsideration, id. 119-49. White then requested and received an administrative hearing. Id.

166-84. He and his attorney attended the hearing on February 23, 2016, at which White and

vocational expert Howard Marnan testified. Id. 63-95. At the hearing, White revealed that he had

been diagnosed in April 2015 with a brain tumor on his left frontal lobe. See id. 71-72, 74

(discussing Tr. 1046-48). The tumor was found on an MRI after White complained of tinnitus of

the ear, migraines, and a seizure. See id. 74. Follow-up MRIs in October 2015 and January 2016

revealed a stable left frontal lobe cortical/subcortical intra-axial lesion without enhancement

“possibly reflecting chronic microangiopathy.” Id. 1151, 1247. White also reported suffering a

“mild seizure” two days before the hearing. Id. 80. At the time of the hearing White was living at

the Haven for Hope Homeless Shelter. See id. 77.

       On March 28, 2016, the ALJ denied White’s claim for disability benefits. Id. 42-58. In

her analysis, the ALJ first found that White met the insured-status requirements of the Social

Security Act, and then applied the five-step sequential analysis required by the regulations. See

id. at 45-47. At step one of the analysis, the ALJ found White had not engaged in substantial

gainful activity since the alleged amended disability onset date of September 9, 2013. Id. 47. At

step two, the ALJ found White has the following severe impairments: fibromyalgia, degenerative

changes at L3-L4 through L5-S1, inferior acromial spurring of the right shoulder, migraines,

sleep apnea and obesity. Id. 47-48. The ALJ, however, found that White’s brain lesion and

seizures were not severe impairments because they didn’t meet the required 12-month durational

period. Id. 48. The ALJ also found White’s tinnitus wasn’t severe because “[t]he record does not

have any objective medical findings regarding [White’s] tinnitus showing a degree of limitation

that would significantly limit [White’s] physical ability to perform work related activities due to




                                                3
tinnitus.” Id. Finally, the ALJ categorized White’s medically determinable mental impairments

of depression and anxiety as non-severe. Id. 48-49.

       At step three, the ALJ found that none of White’s impairments met or medically equaled

the impairments of one of the listed impairments in the applicable Social Security regulations. Id.

50-51. The ALJ paid particular attention to the criteria for listings under Listing 1.04 (Disorders

of the Spine), 1.02B (Major dysfunction of a Joint), and 3.10 (Sleep-related breathing disorders).

She considered no listing with respect to White’s migraines; the ALJ instead determined that

White’s medical records “do[] not document any neurological deficits related to [his]

headaches.” Id.

       Before reaching step four of the analysis, the ALJ found that White has the physical

residual functional capacity to:

               [L]ift and carry 20 pounds occasionally, and 10 pounds frequently; stand
               and walk about 6 hours in any given workday. He can only occasionally
               push and pull, or reach overhead with the right upper extremity. He can
               occasionally stoop, crouch, and climb stairs. He can crawl, kneel, and
               balance frequently, but cannot climb ladders or scaffolds or work around
               dangerous moving machinery. [White’s] work should not require
               concentrated exposure to cold.

Id. 52. With respect to White’s mental capacity, the ALJ determined that:

               [White] can understand, remember, and carry out simple, unskilled, entry-
               level work; with Specific Vocational Preparation of 2 (SVP 2). [White]
               can concentrate and pay attention at that level of complexity and can
               sustain a 40-hour workweek without an unreasonable number of additional
               work breaks; he can make decisions and attend to subject matter for
               extended periods, he can take instructions and respond appropriately to
               changes in a routine work environment. He can also interact appropriately
               with the general public, supervisors, and co-workers.

Id.
       At step four, after considering the residual functional capacity and the testimony

of the vocational expert, the ALJ determined that White was able to perform his past




                                                4
relevant work as an electronics worker (Dictionary of Occupational Titles (“DOT”)

#726.687-010). Id. 56. In the alternative, the ALJ found at step five that considering

White’s age, educational factors, prior work experience, and residual functional capacity,

as well as the testimony of the vocational expert, White could perform the following jobs

existing in significant numbers in the national economy: office cleaner (DOT # 323.687-

014), bench assembler (DOT #705 6.684-022), and laundry folder (DOT # 369.687-

018)— positions that the DOT classifies as light and unskilled. Id. 57. Accordingly, the

ALJ determined that White was not disabled for purposes of the Act, and therefore was

not entitled to receive benefits. Id.

          The Appeals Council denied White’s subsequent request for review of the ALJ’s

finding. Id. 36-41. Accordingly, on August 3, 2018, after exhausting all available

administrative remedies, White filed for judicial review. Dkt. No. 1.

    II.      Legal Standards

          Standard of Review. To review the denial of benefits, a court determines only whether the

Commissioner’s decision applied the proper legal standards and is supported by substantial

evidence. Martinez v. Chater, 64 F.3d 172, 173 (5th Cir. 1995); 42 U.S.C. §§ 405(g), 1383(c)(3).

“Substantial evidence is more than a scintilla, less than preponderance, and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Villa v.

Sullivan, 895 F.2d 1019, 1021-22 (5th Cir. 1990) (quoting Hames v. Heckler, 707 F.2d 162, 164

(5th Cir. 1983)).

          A reviewing court will “weigh four elements of proof when determining whether there is

substantial evidence of disability: (1) objective medical facts; (2) diagnoses and opinions of

treating and examining physicians; (3) the claimant’s subjective evidence of pain and disability;




                                                  5
and (4) [the claimant’s] age, education, and work history.” Martinez, 64 F.3d at 174. “‘[N]o

substantial evidence’ will be found only where there is a ‘conspicuous absence of credible

choices’ or ‘no contrary medical evidence.’” Abshire v. Bowen, 848 F.2d 638, 640 (5th Cir.

1988) (quoting Hames, 707 F.2d at 164).

       A reviewing court does not re-weigh the evidence or substitute its judgment for that of

the Commissioner. Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). Conflicts in the evidence

and credibility assessments are for the Commissioner, not a court, to resolve. Id. Fact findings

supported by substantial evidence are conclusive; legal conclusions and claims of procedural

error are reviewed de novo. See Greenspan v. Shalala, 38 F.3d 232, 235 (5th Cir. 1994); Carr v.

Apfel, 133 F. Supp. 2d 476, 479-80 (N.D. Tex. 2001).

       General Entitlement to Benefits. The term “disability” means the inability to “engage in

any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A);

1382c(a)(3)(A). A claimant like White is disabled only if his physical or mental impairment or

impairments are so severe that he is unable to perform his previous work and cannot—

considering his age, education, and work history—participate in any other kind of substantial

gainful work that exists in significant numbers in the national economy and regardless of

whether such work exists in the area in which he lives, a specific job vacancy exists, or he would

be hired if he applied for work. 42 U.S.C. §§ 423(a)(1), 1382c(a)(3)(B).

       Overview of the Evaluation Process and Burden of Proof. “A claimant of disability

benefits under the Social Security Act bears the burden of showing that he or she is unable to

engage in ‘any substantial gainful activity by reason of any medically determinable physical or




                                                6
mental impairment which can be expected to ... last for a continuous period of not less than

twelve months.’” Rodriguez v. Bowen, 857 F.2d 275, 277 (5th Cir. 1988) (quoting 42 U.S.C. §

423(d)(1)(A)). To determine whether substantial gainful activity is possible, the pertinent

regulations require a five-step sequential inquiry. See Carr, 133 F. Supp.2d at 479; 20 C.F.R.

§§ 404.1520, 416.920.

       At the first step, the Commissioner determines whether the claimant is currently engaged

in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). “Substantial gainful activity” means

“the performance of work activity involving significant physical or mental abilities for pay or

profit.” Newton, 209 F.3d at 452-53 (citing 20 C.F.R. § 404.1572(a)-(b)). An individual working

and engaging in substantial gainful activity will not be found disabled, regardless of medical

condition or age, education, and work experience. 20 C.F.R. § 404.1520(b).

       Step two addresses whether the claimant has a medically determinable physical or mental

impairment that is severe, or a combination of impairments that is severe. 20 C.F.R.

§ 404.1520(a)(4)(ii); Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985). “[A]n impairment

can be considered as not severe only if it is a slight abnormality having such minimal effect on

the individual that it would not be expected to interfere with the individual’s ability to work,

irrespective of age, education or work experience.” Stone, 752 F.2d at 1101 (quotations omitted).

An individual without a “severe impairment” will not be considered disabled. 20 C.F.R.

§ 404.1520(c).

       At step three, an individual who has an impairment that meets or is medically equal to the

criteria of a listed impairment in Appendix 1 of the regulations (“the Listings”) will be

considered disabled without the consideration of other vocational factors. 20 C.F.R.

§ 404.1520(d). But if the claimant does not qualify under the Listings, then the evaluation




                                                 7
continues to the fourth step. Before commencing the fourth step, the claimant’s residual

functional capacity is assessed. This involves a “multidimensional description of the work-

related abilities” a claimant retains despite medical impairments. 20 C.F.R. § Pt. 404, Subpt. P,

App. 1; see also 20 C.F.R. § 404.1520(e); Perez v. Barnhart, 415 F.3d 457, 461-62 (5th Cir.

2005).

         At the fourth step, the residual-functional-capacity assessment and the demands of the

claimant’s past relevant work are reviewed. 20 C.F.R. § 404.1520(f). Past relevant work

constitutes either “the actual demands of past work” or “‘the functional demands . . . of the

occupation as generally required by employers throughout the national economy.’” Jones v.

Bowen, 829 F.2d 524, 527 n.2 (5th Cir. 1987) (quoting SSR 82-61). If an individual is capable of

performing the work he has actually performed in the past or as defined by the DOT, a finding of

“not disabled” will be made. 20 C.F.R. § 404.1520(f).

         The fifth step evaluates the claimant’s ability—given residual capacities, age, education,

and work experience—to perform other work. 20 C.F.R. § 404.1520(g). If an individual’s

impairment precludes performing any other type of work, the claimant will be found disabled. Id.

         The claimant bears the burden of proof at the first four steps of the evaluation process.

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). Once the claimant satisfies her burden at

each of the first four steps, the burden then shifts to the Commissioner at step five to show there

is other gainful employment available in the national economy that the claimant is capable of

performing. Greenspan, 38 F.3d at 236. This burden may be satisfied either by reference to the

Medical-Vocational Guidelines of the regulations or by expert vocational testimony or other

similar evidence. Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). If the Commissioner

adequately points to potential alternative employment, the burden shifts back again to the




                                                 8
claimant to prove inability to perform that work. Anderson v. Sullivan, 887 F.2d 630, 632-33 (5th

Cir. 1989). A finding that a claimant is not disabled at any point in the five-step evaluation is

conclusive and terminates the analysis. Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

   III.      Analysis

          At issue is the ALJ’s refusal to consider White’s brain lesion and seizures as severe

impairments. That decision turned on the ALJ’s application of the 12-month durational period. A

Social Security disability claimant has the burden of proving that the claimant suffers from a

disability, which is defined as the inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. § 423(d)(1)(A) (emphasis added).

          The 12-month requirement. The Commissioner concedes that “the Act’s twelve-month

durational requirement ‘applies only to the impairment,’ not the functional consequences of the

impairment.” Dkt. No. 17 at 4 (citing Singletary v. Bowen, 798 F.2d 818, 821 (5th Cir. 1986).

The Commissioner also effectively concedes that the ALJ erred by failing to account for the fact

that the lesion and seizures “can be expected to last” for a continuous period of not less than

twelve months, notwithstanding that they were diagnosed fairly recently. This error was not

harmless and requires remand. White’s other points of error therefore need not be addressed.

          Nothing in White’s medical records suggests White’s brain lesion is temporary. Although

the ALJ observed that White was taking medication to control his seizures, see Tr. 48, he had

only been prescribed the medication shortly before the hearing, see id. & 75. Accordingly, there

was insufficient evidence before the ALJ to suggest that White’s seizures reasonably could be

remedied or controlled by medication. Cf. Johnson v. Bowen, 864 F.2d 340, 348 (5th Cir. 1988)




                                                 9
(recognizing that where an impairment “reasonably can be remedied or controlled by medication

or therapy, it cannot serve as a basis for a finding of disability”). Further, in determining whether

the durational requirement is met, “[t]he critical date is the actual onset of the impairment, not

the date of diagnosis.” Berset v. Astrue, No. 5:11-CV-00194-BG, 2012 WL 3578597, at *6 (N.D.

Tex. Jul. 30, 2012), report and recommendation adopted, 2012 WL 3578603 (N.D. Tex. Aug.

20, 2012). Accordingly, the fact that White’s brain lesion wasn’t detected until April 2015

doesn’t necessarily mean it wasn’t present before.

       Harmlessness. To obtain remand, White must show that the ALJ’s error in refusing to

consider the lesions and seizures severe was harmful. See Gills v. Colvin, No. 3:11-CV-2962-

BH, 2013 WL 1294651 *19 (N.D. Tex. 2013) (noting, “application of harmless error analysis is

appropriate in cases where the ALJ proceeds past step 2 in the sequential evaluation process”).

Because on this record, it is not “inconceivable that a different administrative conclusion would

have been reached absent the error,” White has met his burden to show harmful error requiring

remand. Id.

        “[T]o meet the severity threshold in the Fifth Circuit, the claimant need only make a de

minimis showing that his impairment is severe enough to interfere with his ability to do work.”

Dell-Wilkerson v. Astrue, No. 108-CV-0130-CECF, 2010 WL 931884, at *3 (N.D. Tex. Mar. 12,

2010) (citing Anthony v. Sullivan, 954 F.2d 289, 293 n. 5 (5th Cir. 1992)). Although “[a] mere

diagnosis is insufficient to establish that an impairment is severe,” 3 the ALJ also has a duty to

“fully and fairly develop the facts relative to a claim for disability benefits.” Carey v. Apfel, 230

F.3d 131, 142 (5th Cir. 2000). Faced with White’s recent MRIs, White’s seizures, and testimony

3
 Poole v. Berryhill, No. CV 16-16393, 2017 WL 4005599, at *8 (E.D. La. Jul. 19, 2017), report
and recommendation approved sub nom. 2017 WL 3991795 (E.D. La. Sept. 11, 2017); see also
Lewis v. Colvin, No. 3:14CV137-CWR-LRA, 2015 WL 5224366, at *2 (S.D. Miss. Jul. 16,
2015), report and recommendation adopted, 2015 WL 5224387 (S.D. Miss. Sept. 8, 2015).




                                                 10
from White that his brain tumor affected his memory, concentration, and ability to interact with

peers in a work setting, the ALJ should have either contacted White’s medical sources to

determine how White’s brain lesion and seizures would affect his ability to engage in substantial

gainful activity or referred him to a neurologist for a consulting exam. 4 Indeed, in discounting

the effect of White’s migraines on his residual functional capacity, the ALJ relied on the fact that

a March 2015 CT scan of White’s head revealed no evidence of acute intracranial abnormality.

Tr. 55. Such a finding is directly contradicted by White’s later MRIs. Further, in assessing

White’s residual functional capacity, the ALJ gave great weight to the opinions of state agency

consultants—physicians who did not have access to White’s subsequent medical records

reflecting a brain lesion and seizures. See id. 56.

       Finally, shortly before White’s hearing he was hospitalized for major depressive disorder

with a secondary diagnosis of schizoaffective disorder for a week-long period after reporting

thoughts of suicide with a plan and reports of hearing voices. See id. 1188, 1193, 1221. Although

the trigger of White’s mental health issues is unclear, and the ALJ ultimately found the issues

didn’t qualify as severe, the ALJ doesn’t appear to have considered the effect of White’s major


4
  See Ripley v. Chater, 67 F.3d 552, 557 (5th Cir. 1995) (recognizing that “[u]sually, the ALJ
should request a medical source statement describing the types of work that the applicant is still
capable of performing” and remanding case where the record established that the plaintiff had a
problem with his back but there was no evidence—other than the plaintiff’s testimony—
regarding the effect on the plaintiff’s ability to work); Guidry ex rel. C.N.H. v. Colvin, No. 12-
CV-3150, 2014 WL 4369647, at *10 (W.D. La. Sept. 1, 2014) (“When the existing medical
evidence is inadequate to make an informed disability determination, the Commissioner has a
duty to develop the record by recontacting a claimant’s medical sources or by referring the
claimant for a consulting exam. If the ALJ does not have before him sufficient facts on which to
make an informed decision, his decision is not supported by substantial evidence”) (quotations
omitted); Jessee v. Barnhart, 419 F. Supp. 2d 919, 933-34 (S.D. Tex. 2006) (“Even through the
ALJ does not have the burden of proof at the first four stages, the ALJ does have a duty to fully
and fairly develop the facts relevant to a claim for benefits. The failure by the ALJ to comply
with this duty to develop the record constitutes error and results in a decision that is not
supported by substantial evidence.”) (citations omitted).




                                                  11
depressive and schizoaffective disorder in assessing his mental residual functional capacity. See

Giles v. Astrue, 433 F. App’x 241, 245 (5th Cir. 2011) (“In determining the RFC [residual

functional capacity], the Commissioner must consider all of a claimant’s impairments, including

those that are not severe.”).

       For all these reasons, it’s conceivable that the ALJ could have reached a different

determination at steps four and five absent the aforementioned step-two error. Accordingly, the

step-two error is not harmless. See, e.g., Corbitt v. Comm’r of Soc. Sec. Admin., No. 3:10-CV-

558-CWR-LRA, 2013 WL 603896, at *5-6 (S.D. Miss. Feb. 19, 2013) (remanding case where

the “ALJ’s decision show[ed] that he did not seriously consider the specific problems” that the

claimant’s “diabetes create[d]” either at step two or “in the remainder of the five-step evaluation

process to justify a finding of harmless error”).

       Recommended Remand Instructions. For these reasons, this matter should be remanded to

the Commissioner to fully assess White’s residual functional capacity based on all of White’s

limitations as set forth in the entire administrative record. To the extent the ALJ finds the

medical evidence in the record inadequate regarding the functional limitations associated with

White’s brain lesion, seizures, and major depressive and schizoaffective disorder, the ALJ has a

duty to seek additional information on the issue. See, e.g., Ripley, 67 F.3d at 557; Hill v. Astrue,

No. 1:09–CV–165–SAA, 2010 WL 2362129, at *4 (N.D. Miss. Jun. 10, 2010) (discussing the

Commissioner’s “affirmative duty” to seek additional information to reach a decision) (citing 20

C.F.R. §§ 404.1512(e) and 416.912(e)). If necessary, the ALJ should hold another hearing and

obtain new vocational expert testimony.

       In the interests of judicial efficiency, the undersigned recommends a remand broad

enough to allow the ALJ to also consider White’s other points of error, to the extent appropriate.




                                                    12
Whether White’s brain tumor or seizures meet or medically equal the listing for disability is a

topic that could be appropriate to explore on remand . See Lee v. Berryhill, No. 4:17-CV-03103,

2018 WL 3636219, at *3 (S.D. Tex. Jul. 30, 2018 (“An ALJ has a duty to analyze a claimant’s

impairments under every applicable listing.”). The same is true of White’s argument that the

medical evidence establishes he is unable to engage in many of the postures included in the

ALJ’s physical residual-functional-capacity assessment. Finally, the ALJ may wish to further

review the administrative record and fully develop the findings regarding the proper weight

afforded to all the medical opinions of record, including the opinion of Dr. John Huff, in

accordance with the so-called treating-physician’s rule.5

    IV.      Conclusion and Recommendation

          For the reasons discussed above, the undersigned recommends that the Commissioner’s

decision that White is not disabled be REVERSED, pursuant to sentence four of 42 U.S.C.

§ 405(g), and that this case be REMANDED to the Commissioner for further consideration

consistent with the instructions provided herein.

          Having considered and acted upon all matters for which the above-entitled and numbered

case was referred, it is ORDERED that the above-entitled and numbered case is RETURNED

to the District Court for all purposes.

                  Instructions for Service and Notice of Right to Object/Appeal

          The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as



5
 The Social Security Administration published a new rule, applicable to claims filed on or after
March 27, 2017, that eliminated the treating-physician rule. See 20 C.F.R. § 404.1520c. Because
White’s claims were filed prior to this date, the pre-amendment version of the rule applies here.
See 20 C.F.R. § 404.1527 (“For claims filed . . . before March 27, 2017, the rules in this section
apply. For claims filed on or after March 27, 2017, the rules in § 404.1520c apply.”).



                                                 13
a “filing user” with the clerk of court, or (2) by mailing a copy by certified mail, return receipt

requested, to those not registered. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The objecting party

shall file the objections with the clerk of the court, and serve the objections on all other parties. A

party   filing   objections   must    specifically     identify   those   findings,   conclusions,   or

recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusory, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this report shall bar the party from a de novo determination by the district court. Thomas v. Arn,

474 U.S. 140, 149-52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000).

Additionally, failure to timely file written objections to the proposed findings, conclusions, and

recommendations contained in this report and recommendation shall bar the aggrieved party,

except upon grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

        IT IS SO ORDERED.

        SIGNED this 26th day of June, 2019.




                                       RICHARD B. FARRER
                                       UNITED STATES MAGISTRATE JUDGE




                                                  14
